DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Amended claims 98-99 and new claims 105-118 are pending in the present application.
 Applicants elected previously with traverse of Group I, directed to a method of producing a library of eukaryotic cell clones containing DNA encoding a diverse repertoire of binders.  
Applicants also elected previously the following species: (a) full-length immunoglobulins; (b) homologous recombination; (c) the recognition sequence is in genomic DNA of the cells; and (d) the recognition sequence for site-specific nuclease occurs twice in the cellular DNA.
Accordingly, amended claims 98-99 and 105-118 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 98-99 and 105-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
The instant claims encompass a method of producing a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders, wherein the binders are displayed on surfaces of the mammalian cell clones, and wherein donor DNA integrated at a fixed locus or at duplicate fixed loci, the method comprises:  (i) providing donor DNA molecules encoding the binders, and mammalian cells with a genome size of greater than 2 x 107 base pairs; (ii) introducing the donor DNA molecules into the cells and providing any site-specific nuclease (e.g., meganuclease, ZFN, TALEN and RNA-guided nuclease) within the cells as long as the nuclease cleaves an endogenous and/or heterologous recognition sequence at any locus in cellular DNA (genomic DNA of the mammalian cell and/or episomal DNA within the mammalian cell), preferably the recognition sequence occurs only once or twice in the mammalian cellular DNA, to create an integration site at which the donor DNA becomes integrated into the cellular DNA, integration occurring through DNA repair mechanisms endogenous to the cells, thereby creating recombinant cells containing donor DNA integrated in the cellular DNA; and (iii) culturing the recombinant cells to produce clones, thereby providing a library of at least 105 mammalian cell clones containing the donor DNA encoding a repertoire of binders.  
Apart from a disclosure of using a pair of TALENs and CRISPR/Cas9 targeting the endogenous PPP1R12C sequence 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 genomic locus of human HEK293F cells and Jurkat cells for constructing an antibody display library (Examples 2-4, 15 and 20) along with introducing a “multiple landing pad” comprising an I-SceI meganuclease recognition site (from Saccharomyces cerevisiae), a sequence from GFP (from jellyfish Aequorea victoria) that is recognized by a pair of TALENs, FRT site recognized by Flp recombinase and a pair of a lox2272/loxP sites recognized by Cre recombinase into the AAVS1 genomic locus of human HEK293F cells to compare nuclease- and recombinase-directed approaches for genomic integration (Examples 9-any other site-specific nucleases that cleave an endogenous recognition sequence(s) in a genomic DNA of a mammalian cell with a genomic size of greater than 2 x 107 base pairs to generate a library having the desired characteristics as claimed broadly.  For example, apart from a pair of TALENs and CRISPR/Cas9 targeting the endogenous PPP1R12C sequence 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 genomic locus of human HEK293F cells and Jurkat cells which essential or critical core structure(s) do these other site-specific nucleases possess such that they cleave their specific recognition sequences that are endogenous in the human genomic DNA, particularly endogenous recognition sequence that occurs once or twice in the human genomic cellular DNA, let alone in other non-human mammalian genomes (e.g., hamster, rat, dog, cattle, kangaroo, dolphin, whale, orangutan), to generate an integration site for donor DNA for the production of a library having the desired characteristics as claimed?  Particularly, in reviewing genetic editing tool kit of ZFNs, TALENs and CRISPR-Cas9 Gupta et al (J. Clin. Invest. 124:4155-4161, 2014) stated “[a] significant concern about the use of proteins designed to introduce DSBs into the genome is that they will do so not only at the desired site but also at off-target sites” (page 4155, left column, last sentence of last paragraph); “As with ZFNs, off-target effects are a significant concern with TALENs….one study found that for TALENs and ZFNs targeting the same site in the CCR5 gene, the TALENS produced fewer off-target mutations than the ZFNs at a highly similar site in the CCR2 (39).  Furthermore, the ZFNs produced greater cell toxicity (i.e., inhibited their growth) when introduced into cells compared with the TALENs” (page 4156, left column, third full Perhaps the biggest concern regarding CRISPR-Cas9 is the issue of off-target effects.  It has been demonstrated that, although each nucleotide within the 20 nucleotide protospacer contributes to overall S. pyogenes Cas9 binding and specificity, single mismatches are often well tolerated, and multiple mismatches can sometimes be tolerated depending on their locations in the protospacer” (page 4157, left column, last paragraph).  Since the prior art before the effective filing date of the present (05/02/2014) failed to provide sufficient guidance regarding to the above issue as evidenced at least by the teachings of Hockemeyer et al (Nature Biotechnology 29:731-734, 2011), Serber et al (US 2012/0277120) and Gupta et al (J. Clin. Invest. 124:4154-4161, 2014), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of “a site-specific nuclease” that cleaves a recognition in cellular DNA to create an integration site at which donor DNA becomes integrated into the cellular DNA for producing a library having the characteristics as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of “a site-specific nuclease” that cleaves a recognition in cellular DNA to create an integration site at which donor DNA becomes integrated into the cellular DNA for producing a library having the characteristics as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 98-99, 105-115 and 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
In independent claim 98, there is no nexus between the limitation “wherein the binders are displayed on surfaces of the mammalian cell clones” recited in the preamble of the claim with the recited steps in the body of the claim.  For example, provided donor DNA molecules encoding the binders, particularly those encoding the elected species of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 98-99, 105-114 and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Serber et al (US 2012/0277120; IDS) in view of Zhou et al (mAbs 2:508-518, 2010; IDS), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) and with evidence by Xu et al (Nature Biotechnology 29:725-741, 2011).  This is a modified rejection. 
The instant claims are directed to a method of producing a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders, wherein the binders are displayed on surfaces of the mammalian cell clones, and wherein the library contains donor DNA integrated at a fixed locus or at duplicate fixed loci, the method comprises:  (i) providing donor DNA molecules encoding the binders, and mammalian cells with a genome size of greater than 2 x 107 base pairs; (ii) introducing the donor DNA molecules into the cells and providing a site-specific nuclease within the cells, wherein the nuclease cleaves a recognition sequence in cellular DNA to create an integration site at which the donor DNA becomes integrated into the cellular DNA, integration occurring through DNA repair mechanisms endogenous to the cells, thereby creating recombinant cells containing donor DNA integrated in the cellular DNA, and (iii) culturing the recombinant cells to produce clones, thereby providing a library of at least 105 mammalian cell clones containing the donor DNA encoding a repertoire of binders, wherein the binders are displayed on the surface of their expressing cells.  
With respect to the elected species, Serber et al already disclosed a method of integrating one or more exogenous nucleic acids into one or more selected target sites of a host cell genome, said method comprises contacting the host cell genome with one or more integration polynucleotides comprising an exogenous nucleic acid to be integrated into a genomic target site and one or more nucleases capable of causing a double-strand break near or within the genomic target site, wherein the host cell is a yeast cell, a mammalian cell such as Chinese hamster ovary (CHO) cell, a COS-7 cell, a human cell, a mouse embryonic stem cell, chicken DT40 cells; and wherein the nuclease is a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R) (see at least the Abstract; Summary; particularly paragraphs [0008]-[0052], [0159]-[0163], [0128]-[145]; and Figures 1-2 and 4).  At least the genome of FCHO cell has a genome size of greater than 2 x 107 base pairs as evidenced at least by the teachings of Xu et al disclosing the Chinese hamster ovary (CHO)-K1 cell line having 2.45 Gb genomic sequence.  In an embodiment, each nucleic acid of interest (D)x in each exogenous nucleic acid (ES)x is a member of a library (L)x comprising a plurality of nucleic acid molecules that encode variants of an enzyme of a biosynthetic pathway (e.g., a mevalonate pathway for making isopentenyl pyrophosphate) (see at least paragraphs [0023], [0099]-[0115]).  Serber et al also disclosed a method of generating combinatorial integration libraries by introducing one or more nucleases and one or more DNA assemblies (e.g., a library of donor DNAs or a mixture of integration constructs for each targeted locus) into the cell to facilitate multiple simultaneous integration of donor DNA at specified locations in the genome, such that combinatorial integration libraries can be generated (paragraph [0101] and Figure 4).  Serber et al stated “In some embodiments, each library (L)x comprises exogenous nucleic acids encoding enzymes of a common biosynthetic pathway.  In some embodiments, the group (D)x comprise at least 101, 102, 103, 104, 105, 106, or more than 106 unique nucleic acids of interest.  In some embodiments, each library (L)x comprises a plurality of exogenous nucleic acids encoding variants of an enzyme of a biosynthetic pathway” (paragraph [0114]).  Serber et al also disclosed that useful examples of a nucleic of interest (D)x include a protein-coding sequence, reporter gene, fluorescent marker coding sequence, promoter, enhancer, terminator, poly-A tail, multiple cloning site, nuclear localization signal, epitope tag coding sequence and others (paragraph [0124]).  Serber et al further stated “[i]n other embodiments where growth on selective media is nonetheless desired, the nucleic acid of interest (D)x can comprise a selectable marker that may be used to select for the integration of the exogenous nucleic acid into a host genome” (paragraph [0125]); and “In the methods provided herein, a nuclease is introduced to the host cell that is capable of causing a double-strand near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site.  In preferred embodiments, the recognition sequence for the nuclease is present in the host cell genome only at the target site, thereby minimizing any off-target genomic binding and cleavage by the nuclease…In some embodiments, the genomic target site is endogenous to the host cell, such as a native locus….In other embodiments of the methods provided herein, the genomic target site is exogenous to the host cell.  For example, one or more genomic target sites can be engineered into the host cell genome using traditional methods, e.g., gene targeting, prior to performing the methods of integration described herein” (paragraphs [0146]-[0147] and [0149]).  Exemplifications showed simultaneous multiple integration of a plurality of exogenous nucleic acids in yeast cells using homing endonucleases such as F-CphI and I-SceI, zinc finger nucleases or TALENs (examples 1-5).
Serber et al do not teach specifically a method of producing a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders (e.g., full-length immunoglobulins as the elected species), wherein the binders are displayed on surfaces of the mammalian cell clones, and wherein the library contains donor DNA integrated at a fixed locus or at duplicate fixed loci. 
Before the effective filing date of the present application (05/02/2014), Zhou et al already disclosed a mammalian cell-based antibody display platform that displays full-length functional antibodies on the surface of mammalian cells via recombinase-mediated DNA integration at a specific genomic location, and wherein each mammalian host cell contains one copy of a gene of interest in the host cell genome (see at least the Abstract; sections titled “Development of display scaffold” (page to display antibodies on the cell surface, they constructed the FVTM vector that contains an encoded PDGFR trans-membrane domain that was C-terminally fused to the heavy chain constant region; and like the FV vector the FVTM vector also contains two parallel expression cassettes for the expression of both heavy and light chains (section titled “Verification of expression and surface display of full-length antibodies” and Figures 1 and 3).  Zhou et al taught specifically using the Flp-In system (Invitrogen) which involves introduction of an Flp Recombination Target (FRT) site into the genome of a mammalian cell line of choice (e.g., FCHO cells and F293 cells), and subsequent integration of an expression vector containing the gene of interest (e.g., two parallel expression cassettes for the expression of both heavy and light antibody chains) into the genome via Flp recombinase-mediated DNA recombination at the single FRT site (Figures 1 and 3).  Transfected cells were cultured in growth medium containing hygromycin; and single cell clones were picked and expanded for analysis (section titled “Establishment of cell lines stably expressing secreted and displayed antibodies” on pages 516-517).  Zhou et al also used the Flp-In system to construct a mutant anti-OX40 ligand antibody library in FCHO cells (page 513, left col, first paragraph; page 517, right col, first two paragraphs); and stated “The library constructed for this report has a size of 106 with a calculated protein diversity of 1.6 x 105 (204), which is much larger than those previously reported” (page 516, left column, last complete sentence).
Additionally, Hockemeyer et al already engineered transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location (Abstract; Figure 1 and Table 1).  Hockenmeyer et al stated “At all five genomic sites tested, we obtained clones carrying transgenes solely at the TALEN-specified locus at a frequency between 67% and 100% for the first intron of OCT4, between 2% and 46% for the targeting of the OCT4STOP codon, of about 50% for the AAVS1 locus, between 1% and 13% for the targeting of the ATG of PITX3 and between 19% and 23% for the PITX3 STOP codon.  These efficiencies are similar to those observed with ZFNs2” (page 734, left column, last full paragraph); and “A strategy to minimize potential off-target events is to design TALENs to function as obligatory heterodimers14.  Such heterodimeric nucleases, fused to the TALE DNA binding domain, enabled high-efficiency targeting of the PPR1R12C locus (Table 1)” (page 734, left column, first full paragraph).  For targeting the PPP1R12C (the AAVS1 locus), Hockemeyer et al employed a gene trap approach (expressing puromycin from the endogenous gene), or with an autonomous selection cassette (puromycin expressed from the PGK-promoter), or with an SA-Puro-CAGGS-eGFP transgene to be integrated into this locus (page 731, right column, second full paragraph; and Figure 1a-b).  Hockemeyer et al also stated explicitly “Targeting efficiency was high and similar to that with ZFNs2.  50% of the clones were targeted in one or both alleles and carried no randomly integrated transgene (Fig. 1b, Table 1 and Supplementary Fig. 2)…TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right column, second full paragraph).  Interestingly, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application (Figure 1a in the Hockemeyer reference and Example 3 of the present application).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Serber et al by also integrating a plurality of donor DNA encoding a diverse repertoire of binders such as full-length immunoglobulins containing a PDGFR trans-membrane domain at a single predetermined genomic locus (e.g., the AAVS1 locus or the Oct4 intron 1 locus) of a mammalian host cell via the introduction of a site-specific nuclease such as ZFN or TALEN to generate a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders which are displayed on surfaces of the mammalian cell clones, and wherein the donor DNA integrated at a fixed locus or at duplicate fixed loci, in light of the teachings of Zhou et al and Hockemeyer et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Zhou et al already demonstrated successfully at least construction of a mammalian cell-based antibody library of a size of 106 that displays full-length functional antibodies on the surface of mammalian cells via recombinase-mediated DNA integration at a specific genomic location using the same site-specific recombinase FLP also taught by Serber et al, and wherein each mammalian host cell contains one copy of a gene of interest in the mammalian host cell genome. Moreover, Hockemeyer et al already engineered successfully transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location; at a frequency between 67% and 100% for the first intron of OCT4 and of about 50% for the AAVS1 locus.  Additionally, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application.  Furthermore, please noting that the primary Serber reference already taught clearly at least a method for integrating exogenous nucleic acids into one selected target site in a genome of a host cell such as a CHO cell, a COS-7 cell or a human cell via the use of a site-specific ZFN or TALEN as well as a site-specific recombinase such as FLP and Cre.
An ordinary skilled artisan would have a reasonable expectation of success to carry out the above modifications in light of the teachings Serber et al, Zhou et al and Hockemeyer et al; coupled with the level of skill for an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Serber et al, Zhou et al and Hockemeyer et al as set forth above is indistinguishable and encompassed by the claimed method of the present application.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
115 is rejected under 35 U.S.C. 103 as being unpatentable over Serber et al (US 2012/0277120; IDS) in view of Zhou et al (mAbs 2:508-518, 2010; IDS) and Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) as applied to claims 98-99, 105-114 and 116-118 above, and further in view of Marks et al (J. Mol. Biol. 222:581-597, 1991).  
The combined teachings of Serber et al, Zhou et al and Hockemeyer et al were presented above.  However, none of the cited references teaches specifically using donor DNA molecules that are sourced from rounds of phage display selection.
Before the effective filing date of the present application (05/02/2014), Marks et al already prepared diverse libraries of immunoglobulin heavy and light chain variable genes from peripheral blood lymphocytes of unimmunized donors; constructed genes encoding single chain Fv fragments by randomly combining heavy and light chain V-genes using PCR; the combinatory library was cloned for display on the surface of a phage; phages with “antigen-binding” activities were selected via four rounds of growth and panning with the “antigen”; and the encoding heavy and light chain genes were sequenced (see at least the Abstract).  Marks et al also stated “[o]ur results suggest that a single large phage display library can be used to isolate human antibodies against any antigen, by-passing both hybridoma technology and immunization” (last sentence of the Abstract). 
Accordingly, it would also have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Serber et al, Zhou et al and Hockemeyer et al by also utilizing donor DNA molecules obtained from rounds of phage display selection in the construction of a mammalian cell 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Marks et al already successfully characterized human antibodies from V-gene libraries displayed on phage and selected via four rounds of growth and panning with an antigen; and taught to isolate human antibodies against any antigen from a single large phage display library.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Serber et al, Zhou et al, Hockemeyer et al and Marks et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified methods resulting from the combined teachings of Serber et al, Zhou et al, Hockemeyer et al and Marks et al as set forth above is indistinguishable from the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments 
Applicants’ arguments related to the above 103 rejections in the Amendment filed on 10/15/2020 (pages 5-12) have been fully considered along with the 1.132 Declaration of Dr. Parthiban filed on 10/15/2020, but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that the cited documents do not teach or suggest the presently claimed invention with a reasonable expectation of success for the reasons.  The Serber reference is focused mainly on engineering yeasts to express components of is completely silent regarding surface display of binders (e.g., antibodies).  Applicants also argued that the Serber reference teaches to introduce multiple intracellular transgenes into multiple different integration sites in the same cell, which is opposite of the present approach in which donor DNA is integrated into a single fixed locus or at duplicate fixed loci.  With respect to the Zhou reference, Applicants argued that it is focused solely on the site-directed recombinase Flp-In system and is silent regarding site-specific nucleases or their use in mammalian display library.  Additionally, Zhou extols the advantages of the Flp-In recombinase based approach for mammalian display, and thus an ordinary skilled in the art would have no reason to look to other methods to replace Zhou’s Flp-In recombinase-based approach, particularly the claimed approach is “unexpectedly” superior over the Zhou’s Flp-In recombinase-based approach.  With respect to the Hockemeyer reference, Applicants argued that it is limited to using TALENs to integrate intracellular genes (e.g., a puromycin resistance gene or GFP) and is silent about the ability of the system to express a binder on a cell surface as required by the present claims, particularly without forecasting the superior cell surface expression of binders as demonstrated by the present application.  Neither the Xu reference nor the Marks reference remedy the deficiencies of the Serber, Zhou and Hockenmeyer references as set forth above.  Applicants further argued that the claimed method is “surprisingly superior” (10-folds better) for mammalian cell surface display as demonstrated at least by Example 11 and Table 5 in the specification showing the claimed method using site-specific nucleases produced significantly larger libraries of cells expressing binders on their cell surfaces when compared to the recombinase-based approaches which would not have been predicted based on the cited publications.  Applicants also referred the Examiner to the 1.132 Declaration of Dr. Kolthai Parthiban describing experiments demonstrating that genomic loci beyond the AAVS locus tested in Example 11 can be used successfully; as well as Examples 8 and 17-20 of the present specification showing that the surprising results obtained by Applicant’s claimed method can be observed with a variety of nucleases (TALENs, meganuclease and CRISPR-Cas9) and a wide spectrum of binders (e.g., scFvs, T cell receptors, CAR and alternative scaffolds), which are persuasive evidence of the non-obviousness of the presently claimed invention.
First, since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Serber reference does not have to teach a method for producing a library of at least 105 mammalian clones containing DNA encoding a diverse repertoire of binders displayed on surfaces of the mammalian cell clones; nor does the Zhou reference have to teach a mammalian cell surface antibody display platform using site-specific nucleases such as TALENs and ZFNs.  Similarly, the Hockemeyer reference does not have to teach using TALENs to integrate donor DNA encoding cell-surface binders.
Second, with respect to the primary Serber reference it clearly disclosed a method of integrating one or more exogenous nucleic acids into one or more selected target sites in a genome of a host cell (e.g., yeast cell, CHO cell, COS-7 cell, human cell and mouse embryonic cell) with one or more nucleases capable of causing a double-strand break near or within the genomic target site such as a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R) (see at least the Abstract; and Figures 1-2 and 4).  In one embodiment, Serber et al taught a method for generating “combinatorial” integration libraries by introducing a library of donor DNAs (a mixture of integration constructs) for each targeted locus, such that combinatorial libraries of host strains are generated (paragraph [0101]; and Figure 4).  The teachings of the Serber reference are not necessarily limited only to the exemplary yeast cells and/or a plurality of exogenous nucleic acids are limited only to those encoding variants of an enzyme of a biosynthetic pathway.  This is supported by issued claims 1-78 drawn to a method for simultaneously integrating a plurality of (n) exogenous nucleic acids into a plurality of (n) target sites of a host cell genome (e.g., a fungal cell, a bacterial cell, a plant cell and an animal cell; see dependent claim 75) in US Patent 8,685,737 of Serber et al; as well as issued claims 1-44 directed to a host cell comprising a plurality of (n) exogenous donor nucleic acids to be integrated into the host cell genome, wherein the host cell includes a fungal cell, a bacterial cell, a plant cell and an animal cell (dependent claims 27 and 42) in US Patent 9,701,971 of Serber et al.  Accordingly, the primary Serber reference disclosed clearly and explicitly the concept of using a site specific nuclease such as a meganuclease, a ZFN and a TALEN to cleave the host cell genomic DNA at a selected targeted site to promote integration of a plurality of exogenous nucleic acids (donor DNAs) via homologous recombination for generating a library of host cells such as CHO cells and human cells.  
Third, with respect to the Zhou reference it is noting that the reference was published in October 2010 prior to the publication dates of the Hockemeyer reference using a site specific nuclease such as a meganuclease, a ZFN and a TALEN, as well as the same recombinase Flp taught by Zhou et al to integrate a plurality of exogenous nucleic acids (donor DNAs) into host cell genomic DNA at a selected targeted site for generating a library of host cells such as CHO cells and human cells. 
Fourth, the examiner recognizes the “superior” results obtained via the use of a site-specific nuclease compared to a site-specific recombinase.  However, such superior results would also be obtained in the method resulting from the combined teachings of Serber et al, Zhou et al and Hockemeyer et al as set forth in the above 103 rejection because the primary Serber reference already taught the concept of using a site specific nuclease such as a meganuclease, a ZFN and a TALEN, as well as the same recombinase Flp taught by Zhou et al to integrate a plurality of exogenous nucleic acids (donor DNAs) into host cell genomic DNA at a selected targeted site for generating a library of host cells such as CHO cells and human cells, regardless whether Serber et al recognized or did not recognize the use of a site-specific nuclease  is superior over the use of a site-specific recombinase.  In In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), the applicant argued that the claimed plasticized blood donor bag comprised of DEHP had unexpected properties in suppressing hemolysis of red blood cells stored inside it.  Baxter, 952 F.2d at 389.  The court found that such evidence did not rebut prima facie obviousness because the prior art disclosed a DEHP-plasticized donor bag, and therefore, Baxter’s blood bag had the same Baxter, 952 F.2d at 391.  Moreover, Serber et al also stated explicitly “In the methods provided herein, a nuclease is introduced into the host cell that is capable of causing a double-strand break near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site” (first sentence of paragraph [0146]); and this statement indicates at least an enhancement of integration of donor DNA at a double-strand break mediated by a nuclease such as meganuclease, TALEN or ZFN near or within a genomic target site.
Fifth, with respect to the 1.132 Declaration of Dr. Kolthai Parthiban the examiner noted that a “landing pad” cassette harboring an I-Sce meganuclease recognition sequence, a heterologous recognition sequence for a site-specific nuclease, being introduced into a genomic DNA of human HEK293 cells.  
Sixth, with respect to the “off-target” integration issue based on the overall teachings of the Hockemeyer reference and its data presented in Table 1, an ordinary skilled in the art would have a “reasonable” expectation of success to employ at least appropriate TALENs to mediate site-specific donor DNA/transgene integration at appropriate selected locus in human pluripotent stem cells with high target efficiency and precision (high target specificity) with no randomly integrated transgene such as the AAVS1 TALEN pairs designated PPP1R12C eHiFi yielding 77% and 65% targeting efficiency respectively for human ESCs and iPSCs, and particularly the OCT4 intron 1 TALENs for donor OCT4-SA-eGFP#3 with targeting efficiency of 97%-100% in human pluripotent stem cells with no random integration and/or any additional integration.  The obligatory heterodimers designated PPP1R12C eHiFi demonstrated reduced random integration and additional integration in comparison with corresponding non-optimized PPP1R12C TALEN pairs. Moreover, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application (Figure 1a in the Hockemeyer reference and Example 3 of the present application).  It is also interesting to note that the present application did not characterize or evaluate any random integration and/or additional integration to the same extent as reported in the Hockemeyer reference apart from merely disclosing that  7/9 to 8/9 (78%-89%) blasticidin-resistant clones arising from AAVS directed integration gave a band of correct size and 2 blasticidin resistant clones derived without TALENs did not give a product (Example 5).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 98-99, 105-112 and 114-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/787,960 (reference application) in view of Zhou et al (mAbs 2:508-518, 2010; IDS) and Marks et al (J. Mol. Biol. 222:581-597, 1991). 
5 or 106 clones, dependent claim 17) containing DNA encoding a diverse repertoire of antibody molecules which differ in one or more CDRs, the method comprises the steps recited in independent claim 1, in which eukaryotic cells have a genome size of greater than 2 x 107 base pairs (e.g., mammalian cells; dependent claims 7-9) 
The claims of the present application differ from claims 1-17 of copending Application No. 16/787,960 in reciting specifically at least that the binders are displayed on surfaces of mammalian cell clones with the binders comprise transmembrane domains, the donor DNA integrated at a fixed locus or at duplicate fixed loci, or the donor DNA molecules are sourced from rounds of phage display selection.
Before the effective filing date of the present application (05/02/2014), Zhou et al already disclosed a mammalian cell-based antibody display platform that displays full-length functional antibodies on the surface of mammalian cells via recombinase-mediated DNA integration at a specific genomic location, and wherein each mammalian host cell contains one copy of a gene of interest in the host cell genome (see at least the Abstract; sections titled “Development of display scaffold” (page 509), “Affinity maturation of neutralizing antibody by mammalian display.  Construction and diversity analysis of antibody library” (page 512), “Display and screen of the antibody library on FCHO cell surface” (page 513), and “Mutagenesis of variable domain of heavy chain and construction of mutant library” (page 517); Figures 1-4 and 7-8). Zhou et al also disclosed that to display antibodies on the cell surface, they constructed the FVTM vector that contains an encoded PDGFR trans-membrane domain that was C-terminally fused to the heavy chain constant region; and like the FV vector the FVTM vector also contains two parallel expression cassettes for the expression of both heavy and light chains (section titled “Verification of expression and surface display of full-length antibodies” and Figures 1 and 3).  Zhou et al taught specifically using the Flp-In system (Invitrogen) which involves introduction of an Flp Recombination Target (FRT) site into the genome of a mammalian cell line of choice (e.g., FCHO cells and F293 cells), and subsequent integration of an expression vector containing the gene of interest (e.g., two parallel expression cassettes for the expression of both heavy and light antibody chains) into the genome via Flp recombinase-mediated DNA recombination at the single FRT site (Figures 1 and 3).  Transfected cells were cultured in growth medium containing hygromycin; and single cell clones were picked and expanded for analysis (section titled “Establishment of cell lines stably expressing secreted and displayed antibodies” on pages 516-517).  Zhou et al also used the Flp-In system to construct a mutant anti-OX40 ligand antibody library in FCHO cells (page 513, left col, first paragraph; page 517, right col, first two paragraphs); and stated “The library constructed for this report has a size of 106 with a calculated protein diversity of 1.6 x 105 (204), which is much larger than those previously reported” (page 516, left column, last complete sentence).
Additionally, Marks et al already prepared diverse libraries of immunoglobulin heavy and light chain variable genes from peripheral blood lymphocytes of unimmunized donors; constructed genes encoding single chain Fv fragments by randomly combining heavy and light chain V-genes using PCR; the combinatory library was cloned for display on the surface of a phage; phages with “antigen-binding” activities were selected via four rounds of growth and panning with the “antigen”; and the encoding heavy and light chain genes were sequenced (see at least the Abstract).  Marks et al also stated “[o]ur results suggest that a single large phage display library can be used to isolate human antibodies against any antigen, by-passing both hybridoma technology and immunization” (last sentence of the Abstract). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the method for producing a library of eukaryotic cell clones containing DNA encoding a diverse repertoire of antibody molecules which differ in one or more CDRs in claims 1-17 in the copending Application No. 16/787,960 by also fusing a PDGFR trans-membrane domain to the heavy chain constant region of an antibody molecule so that the antibody molecules are displayed on the surface of the eukaryotic cell clones, as well as selecting the DNA donor molecules derived from rounds of phage display selection for the construction of the library, in light of the teachings of Zhou et al and Marks et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Zhou et al already demonstrated successfully at least construction of a mammalian cell-based antibody library of a size of 106 that displays full-length functional antibodies on the surface of mammalian cells by fusing a PDGFR trans-membrane domain to the heavy chain constant region of an antibody molecule via recombinase-mediated DNA integration at a specific genomic location, in which library each mammalian host cell contains one copy of a gene of interest in the mammalian host cell genome.   Additionally, Marks et al already successfully 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 98-99 and 105-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of copending Application No. 16/788,039 (reference application) in view of Zhou et al (mAbs 2:508-518, 2010; IDS),  Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) and Marks et al (J. Mol. Biol. 222:581-597, 1991).  
Claims 12-14 of copending Application No. 16/788,039 are directed to a method of producing a library of eukaryotic cell clones containing DNA encoding a diverse repertoire of binders, wherein the binders are antibody molecules, receptors or proteins, comprising the steps recited in independent claim 12, wherein the eukaryotic cells have a genome size of greater than 2x 107 base pairs.
The claims of the present application differ from claims 12-14 of copending Application No. 16/788,039 in reciting specifically at least a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders, wherein the binders are displayed on surfaces of mammalian cell clones with the binders comprise transmembrane domains, the donor DNA integrated at a fixed locus or at duplicate fixed loci, a site-specific nuclease is a zinc finger nuclease or a TALE nuclease, or the donor DNA molecules are sourced from rounds of phage display selection.
Before the effective filing date of the present application (05/02/2014), Zhou et al already disclosed a mammalian cell-based antibody display platform that displays full-length functional antibodies on the surface of mammalian cells via recombinase-mediated DNA integration at a specific genomic location, and wherein each mammalian host cell contains one copy of a gene of interest in the host cell genome (see at least the Abstract; sections titled “Development of display scaffold” (page 509), “Affinity maturation of neutralizing antibody by mammalian display.  Construction and diversity analysis of antibody library” (page 512), “Display and screen of the antibody library on FCHO cell surface” (page 513), and “Mutagenesis of variable domain of heavy chain and construction of mutant library” (page 517); Figures 1-4 and 7-8). Zhou et al also disclosed that to display antibodies on the cell surface, they constructed the FVTM vector that contains an encoded PDGFR trans-membrane domain that was C-terminally fused to the heavy chain constant region; and like the FV vector the FVTM vector also contains two parallel expression cassettes for the expression of both heavy and light chains (section titled “Verification of expression and surface display of full-length antibodies” and Figures 1 and 3).  Zhou et al taught specifically using the Flp-In system (Invitrogen) which involves introduction of an Flp Recombination Target (FRT) site into the genome of a mammalian cell line of choice (e.g., FCHO cells and F293 cells), and subsequent integration of an expression vector containing the gene of interest (e.g., two parallel expression cassettes for the expression of both heavy and light antibody chains) into the genome via Flp recombinase-mediated DNA recombination at the single FRT site (Figures 1 and 3).  Transfected cells were cultured in growth medium containing hygromycin; and single cell clones were picked and expanded for analysis (section titled “Establishment of cell lines stably expressing secreted and displayed antibodies” on pages 516-517).  Zhou et al also used the Flp-In system to construct a mutant anti-OX40 ligand antibody library in FCHO cells (page 513, left col, first paragraph; page 517, right col, first two paragraphs); and stated “The library constructed for this report has a size of 106 with a calculated protein diversity of 1.6 x 105 (204), which is much larger than those previously reported” (page 516, left column, last complete sentence).
Additionally, Hockemeyer et al already engineered transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location (Abstract; Figure 1 and Table 1).  Hockenmeyer et al stated “At all five genomic sites tested, we obtained clones carrying transgenes solely at the TALEN-specified locus at a frequency between 67% and 100% for the first intron of OCT4, between 2% and 46% for the targeting of the OCT4STOP codon, of about 50% for the AAVS1 locus, between 1% and 13% for the targeting of the ATG of PITX3 and between 19% and 23% for the PITX3 STOP codon.  These efficiencies are similar to those observed with ZFNs2” (page 734, left column, last full paragraph); and “A strategy to minimize potential off-target events is to design TALENs to function as obligatory heterodimers14.  Such heterodimeric nucleases, fused to the TALE DNA binding domain, enabled high-efficiency targeting of the PPR1R12C locus (Table 1)” (page Targeting efficiency was high and similar to that with ZFNs2.  50% of the clones were targeted in one or both alleles and carried no randomly integrated transgene (Fig. 1b, Table 1 and Supplementary Fig. 2)…TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right column, second full paragraph).  Interestingly, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application (Figure 1a in the Hockemeyer reference and Example 3 of the present application).
Moreover, Marks et al already prepared diverse libraries of immunoglobulin heavy and light chain variable genes from peripheral blood lymphocytes of unimmunized donors; constructed genes encoding single chain Fv fragments by randomly combining heavy and light chain V-genes using PCR; the combinatory library was cloned for display on the surface of a phage; phages with “antigen-binding” activities were selected via four rounds of growth and panning with the “antigen”; and the encoding heavy and light chain genes were sequenced (see at least the Abstract).  Marks et al also stated “[o]ur results suggest that a single large phage display library can be used to isolate human 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the method for producing a library of eukaryotic cell clones containing DNA encoding a diverse repertoire of binders (e.g., antibody molecules) in claims 12-14 in the copending Application No. 16/788,039 by also fusing a PDGFR trans-membrane domain to the heavy chain constant region of an antibody molecule so that the antibody molecules are displayed on the surface of the eukaryotic cell clones, selecting a site-specific ZFN or TALEN as well as selecting the DNA donor molecules derived from rounds of phage display selection for the construction of the library, in light of the teachings of Zhou et al, Hockemeyer et al and Marks et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Zhou et al already demonstrated successfully at least construction of a mammalian cell-based antibody library of a size of 106 that displays full-length functional antibodies on the surface of mammalian cells by fusing a PDGFR trans-membrane domain to the heavy chain constant region of an antibody molecule via recombinase-mediated DNA integration at a specific genomic location, in which library each mammalian host cell contains one copy of a gene of interest in the mammalian host cell genome.  Moreover, Hockemeyer et al already engineered successfully transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location; at a frequency between 67% and 100% for the first intron of OCT4 and of about 50% for the AAVS1 locus.  Additionally, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application.  Furthermore, Marks et al already successfully characterized human antibodies from V-gene libraries displayed on phage and selected via four rounds of growth and panning with an antigen; and taught to isolate human antibodies against any antigen from a single large phage display library.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the Amendment dated 10/15/2020 (page 12), Applicants requested that the above provisional rejections be held in abeyance until an allowable subject matter is indicated.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633